Case 4:18-cv-10965-MFL-DRG ECF No. 62, PageID.1278 Filed 07/21/21 Page 1 of 3




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

CHRISTOPHER BLACK.,

       Plaintiff,                                   Case No. 18-cv-10965
                                                    Hon. Matthew F. Leitman
v.

CITY OF DETROIT, et al.,

     Defendants.
__________________________________________________________________/

           ORDER GRANTING IN PART AND DENYING IN PART
            DEFENDANTS’ RENEWED MOTION FOR PARTIAL
                 SUMMARY JUDGMENT (ECF No. 54.)

       On July 13, 2021, the Court held a hearing on Defendants’ Renewed Motion

for Partial Summary Judgment. (See Mot., ECF No. 54.) The Court then held a

Status Conference on July 21, 2021, to further discuss and clarify the scope and

extent of its ruling. For the reasons stated on the record on both July 13, 2021, and

July 21, 2021, the motion is GRANTED in part, and DENIED in part, as follows:

      Summary judgment is GRANTED in favor of all of the individual Defendants

       other than Defendant Hebner with respect to Plaintiff’s claim that excessive

       force was used against him in violation of his rights under the United States

       Constitution.

      Summary judgment is GRANTED in favor of all the individual Defendants

       with respect to Plaintiff’s claim that his federal constitutional rights were

                                         1
Case 4:18-cv-10965-MFL-DRG ECF No. 62, PageID.1279 Filed 07/21/21 Page 2 of 3




      violated by Defendants’ failure to intervene to stop and/or prevent the

      application of force against Plaintiff.

    Summary judgment is GRANTED in favor of all of the individual Defendants

      with respect to Plaintiff’s claim that his right to substantive due process under

      the United States Constitution was violated.

    Summary judgment is GRANTED in favor of Defendant City of Detroit with

      respect to Plaintiff’s failure to train claim (the only claim brought against the

      City).

    Summary judgment is DENIED with respect to Plaintiff’s claim that

      Defendants Hebner and Moreau violated his rights under the United States

      Constitution by being deliberately indifferent to his serious medical needs.

      (Hebner and Moreau are the only Defendants named in this claim.)

    Summary judgment is DENIED with respect to Plaintiff’s gross negligence

      claim against all of the individual Defendants under Michigan law.

The following claims (and only the following claims) remain for trial:

    Plaintiff’s claim that Defendant Jacob Hebner used excessive force against

      him in violation of the United States Constitution.

    Plaintiff’s claim that Defendants Hebner and Moreau violated his rights under

      the United States Constitution by being deliberately indifferent to his serious

      medical needs.

                                          2
Case 4:18-cv-10965-MFL-DRG ECF No. 62, PageID.1280 Filed 07/21/21 Page 3 of 3




    Plaintiff’s gross negligence claim against all of the individual Defendants.

   This case will now be referred to a United States Magistrate Judge for a

settlement conference. If the case does not settle at the conference, then the Court

will permit the individual Defendants to move for summary judgment on Plaintiff’s

gross negligence claim under Michigan law.

      IT IS SO ORDERED.

                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE


Dated: July 21, 2021

       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on July 21, 2021, by electronic means and/or
ordinary mail.

                                      s/Holly A. Monda
                                      Case Manager
                                      (810) 341-9764




                                         3
